AFFIRMED and Opinion Filed March 22, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00647-CV

                     JARELLE HIGHTOWER, Appellant
                                 V.
                        CHELSEA PEARL, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-17-0186

             MEMORANDUM OPINION ON REHEARING
              Before Justices Pedersen, III, Goldstein, and Smith
                           Opinion by Justice Smith

      Pro se appellant Jarelle Hightower appeals the trial court’s issuance of a

protective order on behalf of appellee Chelsea Pearl, formerly Chelsea Wade.

Because we find the evidence sufficient to support the trial court’s finding that

family violence had occurred and was likely to occur in the future, we affirm.

                               Procedural History

      Hightower filed a petition seeking to be named sole managing conservator of

his and Pearl’s son on February 2, 2017. On February 14, 2017, the Grayson County

Criminal District Attorney’s Office (the State) filed an application for protective
order on behalf of Pearl. The protective order detailed four incidents in 2016 in

which Hightower assaulted or threatened Pearl or assaulted one of her children. The

trial court conducted a hearing and issued a protective order on March 7, 2017, with

an expiration date of March 7, 2019.

      Hightower filed his first notice of appeal on April 3, 2017. We dismissed the

appeal for want of jurisdiction because a final, appealable order providing for

support or possession of or access to the child had not been entered in the underlying

suit affecting the parent-child relationship. See TEX. FAM. CODE ANN. § 81.009(c).

      The trial court entered a final, appealable order on June 22, 2020. Hightower

filed a second notice of appeal on June 29, 2020. On September 9, 2020, we again

dismissed this appeal for want of jurisdiction.         Hightower filed a motion for

rehearing, which we granted on October 13, 2020. We concluded that we did have

jurisdiction over the March 7, 2017 protective order because the protective order

was issued during the pendency of a child custody suit and, thus, appeal could be

taken when the final order in the child custody case was signed on June 22, 2020.

See id. We vacated our September 9, 2020 opinion and reinstated the appeal.

      After receiving Hightower’s brief, we notified him by letter that his brief did

not comply with Rule 38 of the Texas Rules of Appellate Procedure in that it did not

contain a proper list of all parties, index of authorities, statement of facts, certificate

of compliance, or certificate of service; the table of contents did not indicate the

subject matter of each issue; the statement of the case was not supported by record

                                           –2–
references; the brief did not contain a succinct, clear, and accurate statement of the

arguments supported by appropriate citations to legal authorities or to the record;

and the trial court’s judgment was missing from the appendix. See TEX. RS. APP. P.

9.4(i)(3); 9.5(e); 38.1(a)–(d), (g)–(i), (k)(1)(A). We cautioned Hightower that his

appeal may be dismissed if he did not file an amended brief that complied with the

rules within ten days.

         Hightower filed an amended brief1 and corrected several of the previous

briefing deficiencies, but his argument section remains less than a page and still does

not contain any citations to the record. We can, however, discern from his brief that

he contends (1) Pearl did not present clear and convincing evidence of family

violence and, thus, the trial court’s finding that family violence had occurred and

would likely occur in the future was not supported by sufficient evidence; and (2)

the trial court was partial and biased. Because we can discern Hightower’s issues

on appeal, we will review them. See Bolling v. Farmers Branch Indep. Sch. Dist.,

315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.) (“[W]e must be able to

discern what question of law we will be answering.”).



                                      Sufficiency of the Evidence




   1
       Pearl did not file a brief in response.
                                                 –3–
      We review the sufficiency of the evidence to support a family violence finding

under the traditional legal and factual sufficiency standards of review. In the Interest

of L.J.H., No. 05-21-00183-CV, 2021 WL 4260769, at *16–17 (Tex. App.—Dallas

Sept. 20, 2021, no pet.) (mem. op.); see also In re Doe, 19 S.W.3d 249, 253 (Tex.

2000) (“When the trial court acts primarily as a factfinder, appellate courts normally

review its determinations under the legal and factual sufficiency standards.”). In

determining whether the evidence is legally sufficient to support a challenged

finding, we review the evidence in the light most favorable to the finding. City of

Keller v. Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005). We must credit favorable

evidence if a reasonable factfinder could and disregard contrary evidence unless a

reasonable factfinder could not. Id. Anything more than a scintilla of evidence is

legally sufficient to support the challenged finding. Formosa Plastics Corp. USA v.

Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998).

      When a party attacks the factual sufficiency of the evidence pertaining to a

finding on which the party did not have the burden of proof, we may set aside the

finding only if, after considering all the evidence, it is so contrary to the

overwhelming weight of the evidence as to be clearly wrong and unjust. Cain v.

Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam); Harris Cty. v. Coats, 607

S.W.3d 359, 380–81 (Tex. App.—Houston [14th Dist.] 2020, no pet.). The amount

of evidence necessary to affirm a judgment is far less than the amount necessary to

reverse. Coats, 607 S.W.3d at 381.

                                          –4–
      In order to render a protective order, a trial court must hold a hearing and, at

the close of the hearing, must find that family violence has occurred and is likely to

occur in the future. TEX. FAM. CODE. ANN. §§ 81.001, 85.001(a)–(b). “Family

violence” includes “dating violence” and is defined, in relevant part, as “an act, other

than a defensive measure to protect oneself,” that is committed by an actor against

an applicant for a protective order “with whom the actor has or has had a dating

relationship” and “is intended to result in physical harm, bodily injury, assault, or

sexual assault or that is a threat that reasonably places the . . . applicant in fear of

imminent physical harm, bodily injury, assault, or sexual assault.” Id. §§ 71.0021(a);

71.004(3).

      As the trier of fact, the trial court is the sole judge of the credibility of the

witnesses and the weight to be given their testimony. City of Keller, 168 S.W.3d at

819. The trial court may believe all, part, or none of a witness’s testimony and

resolve any inconsistencies. Id. at 819–20.

      At the hearing on the State’s application for protective order, Pearl testified

that she and Hightower were previously in an intimate relationship and lived

together. They had one child together. After they separated but before temporary

orders were entered regarding custody and possession, the two agreed to a visitation

schedule. On December 7, 2016, Hightower came to her house to pick up their child,

as well as another child of Pearl’s that he had helped raise since birth. They argued



                                          –5–
in the driveway, and then Hightower tried to force his way into her house and

punched her in the face.

      Hightower disputed Pearl’s account of the December 7 incident. He testified

that he asked Pearl for help with the car seats because he was in a leg brace due to a

recent knee surgery. Pearl refused. Pearl also refused to bring the children out to

the car even though they had an agreement for him to take them. Thereafter,

Hightower hopped up the stairs to enter the house and, when he reached for the door,

she jumped in front of him. He lost his balance and, while falling, wrapped his arms

around her causing them both to fall into the door. He denied punching her. Instead,

Hightower claimed that Pearl injured her face when she fell into the door.

      Hightower’s friend, who was with him on December 7, also testified that she

did not see Hightower punch Pearl and that he just fell into her. Hightower told

Catherine Craig, an investigator with the Department of Family and Protective

Services, the same story: he had a brace on his leg, was walking up the stairs, tripped

at the same time Pearl stepped in front of him, and he fell into her.

      Pearl also testified that, when they first separated, she lived in a crisis center

or women’s shelter because he was abusing her. On one occasion, he kicked her in

her leg. Hightower denied this as well and claimed that Pearl’s leg injuries were

caused by a car accident. On another occasion, he “smacked” their baby with the

door as he was coming into the room and then put his hands around her head and

pressed “like he was trying to crush [her] skull.”

                                         –6–
      Pearl further testified that she was scared of Hightower and concerned for her

safety because he constantly parked outside of her house, drove by threatening her,

destroyed her property, and sent her pictures of the destroyed property. Craig

testified that she became concerned Hightower was stalking Pearl because he was

always watching her and reporting details of what he saw to Craig. Other evidence

also showed that Hightower was watching Pearl in the weeks leading up to the

hearing, including Hightower’s own admissions during cross-examination. He

testified he was just making sure she was served so that he did not have to worry

about his children leaving town and was checking on the children’s welfare.

      Although Pearl admitted on cross-examination that she met Hightower on

occasion, sent him pictures of her and the children, and even asked if he could bring

them food, she maintained that she had been afraid of him the entire time and was

trying to get along with him for the sake of the children. The trial court was free to

believe Pearl’s testimony and disbelieve Hightower’s. See id.

      Considering the evidence in the light most favorable to the trial court’s

finding, we conclude the evidence was legally sufficient to enable a reasonable and

fair-minded factfinder to find family violence had occurred and would likely occur

in the future. See id. at 827. And, even when the evidence is considered in a neutral

light, we cannot say the evidence in support of the family violence finding is so weak

as to make the finding clearly wrong and manifestly unjust. See Cain, 709 S.W.2d

at 176; see also In re Epperson, 213 S.W.3d 541, 544 (Tex. App.—Texarkana 2007,

                                         –7–
no pet.) (past violent conduct can be competent evidence that is legally and factually

sufficient to support a finding that family violence will likely occur in the future).

Therefore, we conclude the evidence is legally and factually sufficient and overrule

Hightower’s first issue.

                                    Judicial Bias

      In what we have discerned is Hightower’s second issue, he argues he “was

faced with prejudice and conflict of interest by the presiding judge” and that the

judge was required to recuse himself under Rule 18b(b) due to personal bias or

prejudice against Hightower as a result of prior dealings “that directly hurt” the

judge. See TEX. R. CIV. P. 18b(b)(2) (a judge must recuse in any proceeding in which

the judge has a personal bias or prejudice concerning the subject matter or a party).

A party must file a verified motion to seek the recusal of a judge who is presiding

over the party’s trial or hearing. TEX. R. CIV. P. 18a.

      Hightower has not directed us to, nor have we found, a motion to recuse in the

record. Additionally, Hightower made no objection at the hearing or orally sought

to recuse the judge. Therefore, Hightower has waived his complaint for appellate

review. See TEX. R. APP. P. 33.1. We overrule Hightower’s second issue.




                                         –8–
                                   Conclusion

     We affirm the order of the trial court.




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE

200647F.P05




                                       –9–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JARELLE HIGHTOWER, Appellant                   On Appeal from the 59th Judicial
                                               District Court, Grayson County,
No. 05-20-00647-CV           V.                Texas
                                               Trial Court Cause No. FA-17-0186.
CHELSEA PEARL, Appellee                        Opinion delivered by Justice Smith.
                                               Justices Pedersen, III and Goldstein
                                               participating.

       In accordance with this Court’s opinion of this date, the protective order of
the trial court is AFFIRMED.

      It is ORDERED that appellee CHELSEA PEARL recover her costs of this
appeal from appellant JARELLE HIGHTOWER.


Judgment entered this 22nd day of March 2022.




                                        –10–